                                 Case 3:15-cr-00592-VC Document 93-1 Filed 10/20/20 Page 1 of 3




                                        U.S. v. Ahmadreza Amiri, CR-15-00592 VC
                                                      Attachment A
                                                   Items for Forfeiture

                                  Description                                               Obtained / Seized
Counterfeit FL driver's license in the name of Adrian Turnbull           Seized from Defendant during arrest on 02/24/14
Photocopy of CA driver's license in name of Adrian Turnbull              Seized from Defendant during arrest on 02/24/14
Photocopy of US Passport in name of Jonathon Campion                     Seized from Defendant during arrest on 02/24/14
Photocopy of Social Security card in name of Jonathon Campion            Seized from Defendant during arrest on 02/24/14
TX driver's license in name of Autumn O'Hara                             Seized from Defendant during arrest on 02/24/14
CO driver's license in name of Joann Greenberg                           Seized from Defendant during arrest on 02/24/14
Social Security cards for Cheryl York, Mark Cherry, Autumn Ohara, and
Joann Greenberg                                                          Seized from Defendant during arrest on 02/24/14
CA drivers licenses in the names of Stephanie Chen, Katherine Vincent,
Autumn Ohara, and Kenneth Pearce                                         Seized from Defendant during arrest on 02/24/14
CA identification card in the name of Mark Cherry                        Seized from Defendant during arrest on 02/24/14
Medicare Health Insurance Card in name of Joann Greenberg                Seized from Defendant during arrest on 02/24/14
AAA TX Card in name of Autumn O'Hara                                     Seized from Defendant during arrest on 02/24/14
Enterprise Plus Card in name of Autumn O'Hara                            Seized from Defendant during arrest on 02/24/14
Access Devices in name of Adrian Turnbull                                Seized from Defendant during arrest on 02/24/14
Access Devices in name of Jonathon Campion                               Seized from Defendant during arrest on 02/24/14
Access Devices in name of Gregory Wald                                   Seized from Defendant during arrest on 02/24/14
Access Devices in name of Katherine Vincent                              Seized from Defendant during arrest on 02/24/14
Access Devices in name of Amanda Baikie                                  Seized from Defendant during arrest on 02/24/14
Access Device in name of Shefali Kadakia                                 Seized from Defendant during arrest on 02/24/14
Access Device in name of Damian Hall                                     Seized from Defendant during arrest on 02/24/14
Access Device in name of Hung Nguyen                                     Seized from Defendant during arrest on 02/24/14
Access Device in name of Rebekah Ashussen                                Seized from Defendant during arrest on 02/24/14
Access Device in name of Adam Gurley                                     Seized from Defendant during arrest on 02/24/14
Access Device in name of Cynthia Schiffhauer                             Seized from Defendant during arrest on 02/24/14
Access Device in name of Brian Chung                                     Seized from Defendant during arrest on 02/24/14
Access Device in name of Daniel Olaeta                                   Seized from Defendant during arrest on 02/24/14
Access Device in name of Stephanie Chen                                  Seized from Defendant during arrest on 02/24/14
                                  Case 3:15-cr-00592-VC Document 93-1 Filed 10/20/20 Page 2 of 3


Access Device in name of Joann Greenberg                                    Seized from Defendant during arrest on 02/24/14
Access Device in name of Amadi Radcliffe                                    Seized from Defendant during arrest on 02/24/14
Access Device in name of Teresa Rice                                        Seized from Defendant during arrest on 02/24/14
CVS Extracare Card # 476-3888-1476-75                                       Seized from Defendant during arrest on 02/24/14
Thumbdrive labeled "Joseph Delgado"                                         Seized from Defendant during arrest on 02/24/14
Lexar 8GB Thumbdrive                                                        Seized from Defendant during arrest on 02/24/14
Sandisk Cruzer Glide 32GB Thumbdrive                                        Seized from Defendant during arrest on 02/24/14
DataStick Pro 1GB Thumbdrive                                                Seized from Defendant during arrest on 02/24/14
Thumbdrive labeled "Tecnis 1 Aspheric IOL"                                  Seized from Defendant during arrest on 02/24/14
Thumbdrive labeled "DT101 G2"                                               Seized from Defendant during arrest on 02/24/14
Sandisk Cruzer 8GB Thumbdrive                                               Seized from Defendant during arrest on 02/24/14
Device Adapter                                                              Seized from Defendant during arrest on 02/24/14
Bluetooth Device                                                            Seized from Defendant during arrest on 02/24/14
Alcatel Model 768 Cellphone                                                 Seized from Defendant during arrest on 02/24/14
Apple 5S Cellphone                                                          Seized from Defendant during arrest on 02/24/14
Square Card Reader                                                          Seized from Defendant during arrest on 02/24/14
Square Card Reader                                                          Seized from Defendant during arrest on 02/24/14
Manila folder with various documents containing victim PII                  Seized from Defendant during arrest on 02/24/14
Various documents containing victim PII                                     Seized from Defendant during arrest on 02/24/14
Avenues Leather Notebook containing victim PII                              Seized from Defendant during arrest on 02/24/14

Arizona Republic / Phoenix Gazette Leather Notebook containing victim PII   Seized from Defendant during arrest on 02/24/14
Brooks Brothers Jacket, Size Med, Color Blue                                Seized from Defendant during arrest on 02/24/14
Brooks Brothers Pearl and Co Boots, Size 10, Color Brown                    Seized from Defendant during arrest on 02/24/14
Brooks Brothers Roller Luggage, Color Brown                                 Seized from Defendant during arrest on 02/24/14
Prada Toiletry Bag, Color Blue                                              Seized from Defendant during arrest on 02/24/14
Swarovski "Dust" Bag, Color Blue                                            Seized from Defendant during arrest on 02/24/14
Leather Wallet, Color Black                                                 Seized from Defendant during arrest on 02/24/14
Louis Vuitton Wallet                                                        Seized from Defendant during arrest on 02/24/14
Gegrge Wallet, Color Black                                                  Seized from Defendant during arrest on 02/24/14
Calvin Klein Wallet, Color Blue                                             Seized from Defendant during arrest on 02/24/14
J Crew Wallet, Color Black/Brown                                            Seized from Defendant during arrest on 02/24/14
Identification Lanyard with 3 Keys, Color Brown                             Seized from Defendant during arrest on 02/24/14
Various Keys                                                                Seized from Defendant during arrest on 02/24/14
                                Case 3:15-cr-00592-VC Document 93-1 Filed 10/20/20 Page 3 of 3


Air Gun - .177 Caliber, Color Black, Model WC401 / 15XT                     Seized from Defendant during arrest on 02/24/14
Notebook containing victim PII                                              Seized from Defendant during arrest on 07/09/15
Wallet containing victim PII                                                Seized from Defendant during arrest on 07/09/15
FL driver's licenses in name of Russell Hanneken                            Seized from Defendant during arrest on 07/09/15
Counterfeit CO driver's license in name of Scott Coleman                    Seized from Defendant during arrest on 07/09/15
Counterfeit CA driver's licenses in the names of Samuel Haynes and Rodney
Metcalf                                                                     Seized from Defendant during arrest on 07/09/15
Counterfeit NY driver's license in the name of Rodney Metcalf               Seized from Defendant during arrest on 07/09/15
Social Security card in the name of Askary Garcia                           Seized from Defendant during arrest on 07/09/15
Acess devices in the name of Rodney Metcalf                                 Seized from Defendant during arrest on 07/09/15
Access devices in the name of Isaac Haynes                                  Seized from Defendant during arrest on 07/09/15
Access devices in the name of Scott Coleman                                 Seized from Defendant during arrest on 07/09/15
Access device in the name of Michelle Jasper                                Seized from Defendant during arrest on 07/09/15
Access device in the name of Harvey Rivero                                  Seized from Defendant during arrest on 07/09/15
Access device in the name of Douglas Matteo                                 Seized from Defendant during arrest on 07/09/15
Car Key                                                                     Seized from Defendant during arrest on 07/09/15
Apple Iphone Cellphone                                                      Seized from Defendant during arrest on 07/09/15
Large Apple Folder containing victim PII                                    Seized from Defendant during arrest on 07/09/15
Medium Apple Folder containing victim PII                                   Seized from Defendant during arrest on 07/09/15
AC Tech Gear Folder containing victim PII                                   Seized from Defendant during arrest on 07/09/15
Oliver's Bag containing victim PII                                          Seized from Defendant during arrest on 07/09/15
Louis Vuitton Box containing victim PII                                     Seized from Defendant during arrest on 07/09/15
London Fog Bag containing victim PII                                        Seized from Defendant during arrest on 07/09/15
BMW Bag containing victim PII                                               Seized from Defendant during arrest on 07/09/15
Computer Bag containing victim PII                                          Seized from Defendant during arrest on 07/09/15
Orange Bag containing victim PII                                            Seized from Defendant during arrest on 07/09/15
McKlein Brown Bag containing victim PII                                     Seized from Defendant during arrest on 07/09/15
Kenneth Cole Bag containing victim PII                                      Seized from Defendant during arrest on 07/09/15
Soft Case containing Keys                                                   Seized from Defendant during arrest on 07/09/15
Kohls Credit Card Approval Letter                                           Seized from Defendant during arrest on 07/09/15
Green Folder containing victim PII                                          Seized from Defendant during arrest on 07/09/15
Cylindrical Glass Pipe                                                      Seized from Defendant during arrest on 07/09/15
